Citation Nr: 0816257	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  98-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for testicular carcinoma 
with right orchiectomy.

2. Entitlement to service connection for bilateral defective 
hearing.

3. Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD).

4. Entitlement to special monthly compensation (SMC) based on 
the anatomical loss of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in June 2001 and May 2006.  This 
matter was originally on appeal from ratings decision in 
November 1996 and March 1998 of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Newark, New Jersey.  
The veteran's claims file was subsequently transferred to the 
RO in St. Petersburg, Florida.

In March 2001, the veteran had a hearing before a Veterans 
Law Judge at the RO in Newark.  That transcript is of 
records.  Thereafter, the veteran's case was remanded in June 
2001 for additional development.  While the case was in 
remand status, the judge that conducted the hearing in 2001 
retired from the Board.  The veteran was notified of that 
fact and given the opportunity to have another hearing before 
the Board.  He indicated that he wished to do so, and his 
case was again remanded in May 2006 for the express purpose 
of providing him such a hearing.

In September 2006, the veteran then testified at a travel 
board hearing before the undersigned Veterans Law Judge at 
the RO in St. Petersburg.  Unfortunately, due to technical 
problems, a transcript could not be made from this hearing.  
In January 2008, a letter was sent to the veteran advising 
him of the fact that the Board was unable to obtain a 
recording of his proceeding, and he was given the opportunity 
to present testimony at another hearing.  The veteran was 
advised that if he did not respond within 30 days from the 
date of the letter, the Board would assume that he did not 
want a hearing and would proceed accordingly.  To date, no 
response has been received from the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  The Board is 
cognizant of the fact that the veteran's case has been in 
adjudicative status for several years, and it has already 
been remanded twice in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

It is clear from the hearing notes taken by the undersigned 
Chief Veterans Law Judge at the September 2006 travel board 
hearing that the veteran was treated at the VA medical 
facilities in East Orange, New Jersey from 1996 to February 
2003 and in Jacksonville, Florida and Lake City/Gainesville, 
Florida from February 2003.  Therefore, the Board must remand 
the case to obtain these treatment records.

With respect to the issue of entitlement to service 
connection for testicular carcinoma with right orchiectomy, 
the Board notes that the veteran is claiming that his 
testicular carcinoma is due to exposure to chemicals during 
the Gulf War.  There is both a favorable nexus opinion and an 
unfavorable nexus opinion.  The favorable nexus opinion was 
rendered in May 2004 by a VA physician who did not have 
access to the claims file and stated, "The testicular cancer 
is as likely as not to be secondary to chemical exposure 
while he was in the Army and no further testing is 
indicated."  

The unfavorable nexus opinion was rendered in November 2005 
by a VA physician who did have access to the veteran's claims 
file.  The 2005 VA examiner stated, "It would only be with 
speculation for one to report the etiology of testicular 
carcinoma for this veteran.  However, an opinion is easily 
rendered based on review of the objective medical evidence 
that the veteran's testicular cancer did not have its onset 
during military service or within the first post-service 
year.  There is no medical evidence to allow for such a 
claim.  The veteran's testicular cancer is not due to 
military service."

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that after the above development is 
completed, an additional medical opinion in conjunction with 
the review of the entire record is warranted to indicate 
whether or not the veteran's testicular cancer is a result of 
his military service, to include as a result of his claimed 
chemical exposure.  38 C.F.R. § 3.159(c)(4). 

The veteran last underwent a VA examination for his PTSD in 
May 2004.  Since four years has passed, there is no medical 
evidence as to the current severity of this condition.  Since 
it is on appeal from an initial rating and staged ratings may 
be assigned, a current VA examination is needed.



Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain 
treatment records from VA medical 
facilities in East Orange, New Jersey 
from 1996 to February 2003 and in 
Jacksonville, Florida and Lake 
City/Gainesville, Florida from February 
2003 to the present, including any 
records of fee-basis psychiatric 
treatment.  

2.  After obtaining the above VA 
treatment records, the veteran claims 
file must be made available to and 
reviewed by an oncologist and the report 
should reflect that such a review was 
made.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
testicular cancer was caused by the 
veteran's military service including his 
claimed chemical exposure.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After obtaining the above VA 
treatment records, the veteran should be 
scheduled for a VA psychiatric 
examination to obtain information as to 
the current severity of his PTSD.

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



